***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      LAWRENCE SIMONOFF v. COMMISSIONER
               OF CORRECTION
                  (AC 45338)
                          Elgo, Moll and Suarez, Js.

                                   Syllabus

The petitioner sought a writ of habeas corpus, alleging that his constitutional
   rights had been violated by the failure of the respondent, the Commis-
   sioner of Correction, to provide him with proper medical care and with
   direct facility transport to medical appointments. Following a trial, the
   habeas court rendered judgment denying the petition. Thereafter, the
   habeas court denied the petition for certification to appeal, and the
   petitioner appealed to this court. Held that the petitioner was not entitled
   to appellate review of his claim that the habeas court improperly denied
   his amended petition, as he failed to brief the threshold issue of whether
   the habeas court abused its discretion in denying his petition for certifica-
   tion to appeal.
       Argued November 14—officially released December 6, 2022

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Klatt, J.; judgment deny-
ing the petition; thereafter, the court denied the petition
for certification to appeal, and the petitioner appealed
to this court. Appeal dismissed.
  Lawrence N. Simonoff, self-represented, the appel-
lant (petitioner).
  Jacob McChesney, assistant attorney general, with
whom, on the brief, was William Tong, attorney gen-
eral, for the appellee (respondent).
                          Opinion

   PER CURIAM. The self-represented petitioner, Law-
rence Simonoff, appeals, following the denial of his
petition for certification to appeal, from the judgment
of the habeas court denying his amended petition for
a writ of habeas corpus. Although the petitioner chal-
lenges the merits of the habeas court’s denial of his
amended petition, he has failed to brief the threshold
issue of whether the habeas court abused its discretion
in denying his petition for certification to appeal.
Accordingly, we dismiss the petitioner’s appeal.
   The following facts and procedural history are rele-
vant to our conclusion. On March 22, 2021, the self-
represented petitioner, a sentenced prisoner, filed the
operative amended petition for a writ of habeas corpus
wherein he alleged that his constitutional rights have
been violated by the alleged failure of the Department
of Correction to provide him with proper medical care
and with direct facility transport to medical appoint-
ments. On January 24, 2022, following a trial, the court
denied the petitioner’s amended petition, concluding
that ‘‘[t]he evidence fails to substantiate that the treat-
ment [the petitioner] has received falls below what con-
stitutional provisions guarantee.’’ On January 31, 2022,
the petitioner filed a petition for certification to appeal.
The court denied his petition, and this appeal followed.
   ‘‘Faced with a habeas court’s denial of a petition for
certification to appeal, a petitioner can obtain appellate
review of the dismissal of his petition for habeas corpus
only by satisfying the two-pronged test enunciated by
our Supreme Court in Simms v. Warden, 229 Conn.
178, 640 A.2d 601 (1994), and adopted in Simms v.
Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994). First,
he must demonstrate that the denial of his petition for
certification constituted an abuse of discretion. . . .
Second, if the petitioner can show an abuse of discre-
tion, he must then prove that the decision of the habeas
court should be reversed on its merits. . . .
  ‘‘To prove an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further. . . . If this
burden is not satisfied, then the claim that the judgment
of the habeas court should be reversed does not qualify
for consideration by this court.’’ (Citation omitted; inter-
nal quotation marks omitted.) Logan v. Commissioner
of Correction, 125 Conn. App. 744, 750–51, 9 A.3d 776
(2010), cert. denied, 300 Conn. 918, 14 A.3d 333 (2011).
  Our review of the petitioner’s briefing to this court
reveals that he has failed to ‘‘expressly allege and
explain in his brief how the habeas court abused its
discretion in denying certification.’’ Goguen v. Commis-
sioner of Correction, 341 Conn. 508, 512–13, 267 A.3d
831 (2021). Under these circumstances, we repeatedly
have concluded, and our Supreme Court has agreed,
that a petitioner who has failed to brief this threshold
issue is not entitled to appellate review. See Goguen v.
Commissioner of Correction, 195 Conn. App. 502, 505,
225 A.3d 977 (2020), aff’d, 341 Conn. 508, 267 A.3d
831 (2021); see also, e.g., Cordero v. Commissioner of
Correction, 193 Conn. App. 902, 215 A.3d 1282, cert.
denied, 333 Conn. 944, 219 A.3d 374 (2019); Thorpe v.
Commissioner of Correction, 165 Conn. App. 731, 733,
140 A.3d 319, cert. denied, 323 Conn. 903, 150 A.3d
681 (2016); Mitchell v. Commissioner of Correction, 68
Conn. App. 1, 8, 790 A.2d 463, cert. denied, 260 Conn.
903, 793 A.2d 1089 (2002); Reddick v. Commissioner
of Correction, 51 Conn. App. 474, 477, 722 A.2d 286
(1999). As stated by our Supreme Court, ‘‘there is no
exception to the requirement that a habeas petitioner
must expressly allege that the habeas court abused its
discretion in denying the petition for certification to
appeal when the petitioner is self-represented.’’ Goguen
v. Commissioner of Correction, supra, 341 Conn. 524.
  Because the petitioner has failed to meet the first
prong of Simms v. Warden, supra, 230 Conn. 612, by
demonstrating that the denial of his petition for certifi-
cation to appeal constituted an abuse of discretion, we
decline to review his claims on appeal.
  The appeal is dismissed.